This opinion is subject to administrative correction before final disposition.




                                  Before
                       TANG, LAWRENCE, and GEIS,
                         Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                         Preston J. BURKE
              Private First Class (E-2), U.S. Marine Corps
                               Appellant

                              No. 201900146

                          Decided: 31 October 2019.

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Sentence adjudged 12 February 2019 by a special court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Military Judge: Lieutenant Colonel Jef-
   frey Munoz, USMC. Sentence approved by the convening authority:
   reduction to E-1, confinement for 4 days, and a bad-conduct dis-
   charge. 1

   For Appellant: Lieutenant Commander Derek C. Hampton, JAGC,
   USN.

   For Appellee: Brian K. Keller, Esq.

                         _________________________



   1  The convening authority suspended the bad-conduct discharge pursuant to a
pretrial agreement.
                   United States v. Burke, No. 201900146


        This opinion does not serve as binding precedent, but
             may be cited as persuasive authority under
              NMCCA Rule of Appellate Procedure 30.2.

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2